DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        WESLEY DORCELUS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2081

                         [November 10, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra,
Judge; L.T. Case No. 06-192064CF10A.

  Wesley Dorcelus, Lake City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Tomlinson v. State, 589 So. 2d 362 (Fla. 2d DCA 1991);
Hayes v. State, 362 So. 2d 1016 (Fla. 1st DCA 1978).

DAMOORGIAN, FORST, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.